Title: From Thomas Jefferson to Steuben, 6 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council April 6. 1781.

Since writing my other letter of this date, yours of to day is come to hand. I take the liberty of inclosing to you an extract from a letter I wrote Genl. Weedon on the subject of Colo. Curie which I suppose had not been communicated to Genl. Phillips at the date of his letter.

Colo. Holmes at Winchester is the Continental Commissary of Prisoners in this State, who I dare say can make a return of all the Prisoners in the State, except those lately taken, and not yet delivered to him.
I have the honor to be with great respect, Your most obedt. and very humbl Servt.,

Th: Jefferson

